           CASE 0:21-cv-00696-JRT-HB Doc. 7 Filed 04/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



SCOTT LAWRENCE SIMMONS,
                                                        Civil No. 21-696 (JRT/HB)
                    PLAINTIFF,

V.
                                                          ORDER ON REPORT
DAKOTA COUNTY AND COMMISSIONER OF                       AND RECOMMENDATION
SOCIAL SECURITY,



                                 DEFENDANTS.

      Scott Lawrence Simmons, ADDRESS UNKNOWN, pro se plaintiff.


      United States Magistrate Judge Hildy Bowbeer entered a Report and

Recommendation on March 23, 2021. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein, IT IS HEREBY ORDERED that:

      1.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.
              § 1915(e)(2)(B).

      2.      The application to proceed in forma pauperis of plaintiff Scott Lawrence
              Simmons [ECF No. 2] is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 22, 2021
         CASE 0:21-cv-00696-JRT-HB Doc. 7 Filed 04/22/21 Page 2 of 2




in Minneapolis, Minnesota          s/John R. Tunheim
                                   JOHN R. TUNHEIM
                                   Chief Judge
                                   United States District Court




                                     2
